'   .r ..   '~·    ·-

            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                             Page 1 oft   (o
                                                      UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                                        JUDGMENT IN A CRIMINAL CASE
                                                        v.                                                           (For Offenses Committed On or After November 1, 1987)


                                    Fernando Vargas-Fuentes                                                          CaseNumber: 3:19-mj-22431


                                                                                                                                                          ,1
                                                                                                                                                                ..   ,   '
                                                                                                                                                                         ,.   <
                                                                                                                                                          l:J            ic ,_,,-.,..




            REGISTRATION NO. 85859298
                                                                                                                                                          JUN 1 7 2019
            THE DEFENDANT:
             [:gj pleaded guilty to count(s) _l_of_C_om_..:_p_la_i_nt_ _ _ _ _ _ _ _ _ _-l-"""-'llc-UucU=;~"','1;;;1~:,--"'.'~····.;·"-c.,;:;;~.,;;;•;;e:r.,;.:;:.r,;,.~c;:.:r;;,1~Fli·~'l!",o,,+-
                                                                                                                                           1


             D was found guilty to count( s)                                                   BY
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                         Nature of Offense                                                                                                Count Number(s)
            8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                                      1

                  D The defendant has been found not guilty on count(s)
                                                 -------------------
                  0 Count( s)                        dismissed on the motion of the United States.
                                  ------------------
                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                                C\TIME SERVED                                                D

                  [:gj Assessment: $10 WAIVED                         [:gj Fine: WAIVED
                  [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                   D Court recommends defendant be deported/removed with relative,                                                                                                      charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. Ifordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                 Monday, June 17, 2019
                                                                                                                 Date of Imposition of Sentence

                                  .~.:::~::;;--i,
             Received _, /_,.- ,-_/
                             1pUSM                                                                              nltkLRil::::LocK
                                                                                                                 UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                                                                       3:19-mj-22431
